DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment
This office action is in response to an amendment filed on January 25, 2022 in response to PTO office action dated November 12, 2021. The amendment has been entered and considered.

Claims 1, 2, 4-6, 8-10, 13-15, 17-19 have been amended.  Claims 3, 7, 12, 16, and 20 have been cancelled.  1-2, 4-6, 8-10, 13-15 and 17-19 are pending in this office action.

Applicant's arguments with respect to the rejection of the claims under 35 U.S.C. § 103(a) have been fully considered.  Examiner respectfully disagrees with the applicant’s argument.  For details, see response to arguments section.

This action is FINAL.




Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 17, 2022 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

This Office Action is Non-Final.

Claims Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claim 11 is missing and the numbering of claims does not show if the claim is cancelled or not.  Applicant is suggested to present new set of claims numbered consecutively beginning with the number next following the highest numbered claims.

Claims rejection 35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



 Claims 1-2, 4-6, 8-10, 13-15 and 17-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wince et al. (US 2020/0090188 A1) further in view of Wang et al. (US 20200119925 A1) further in view of Hunt et al. (US 2018/0150835 A1). 

Regarding claims 1, 9 and 18 Wince discloses a method for selectively updating one or more world-state databases in a blockchain network, comprising:
receiving, by a processor, a request for a smart contract (see Wince paragraph [0056], a transaction proposal 106 having a query 202 can be said to originate from a first entity 116a and seek a determination from a second entity 116b within a DEM system 100 comprising a plurality of entities 116 that include recommenders 118, providers 120, acquirers 117, and other entities such as managers 136 and orderers 132, among others);
identifying an entity policy, having one or more world-state rules associated with the one or more world-state database in the blockchain network (see Wince paragraph [0056], such a transaction proposal 106 could ultimately require involvement (i.e. endorsement) from entities 116 beyond the first organization 116a and second entity 116b; smart contracts 130 may be defined along with a policy, or a defined set of requirements that can be passed along to other peers and organizations, such that they are aware of the required information 212, but are not privy to the logic being employed to render a result; see Wince paragraph [0060],  a smart contract 130 comprises is a series of logic operations or steps that represent a procedure being executed on behalf of an entity 116. Smart contracts 130 identify what information is needed, where it needs to come from, what entity 116 need to sign or otherwise endorse or certify a proposal and/or how many peers 108 need to or otherwise endorse, the criteria for rendering a decision, and any other evaluation or function that may be involved in automating a particular procedure, evaluation, or transaction. In some embodiments, nothing is added to the ledger 124 without going through a smart contract 130 first; see Wince paragraph [0063] The smart contract 130 also comprises an endorsement policy 204. In the context of the present description and the claims that follow, an endorsement policy 204 of a smart contract 130 indicates which entities 116 need to “sign off” on the smart contract 130 before the proposed transaction 106 can be validated and the world state 126 of the ledger 124 updated); and
determining a relevant information from the smart contract based on the one or more world-state rules (see Wince paragraph [0083], Once the orderer 132 has determined that the smart contract 130 has been fulfilled (i.e. all the entities indicated by the endorsement policy have endorsed, and the signatures have been validated with the certificate authorities), the orderer 132 puts the transaction in sequence to be added to the ledger 124; see Wince paragraph [0060],  a smart contract 130 comprises is a series of logic operations or steps that represent a procedure being executed on behalf of an entity 116. Smart contracts 130 identify what information is needed, where it needs to come from, what entity 116 need to sign or otherwise endorse or certify a proposal and/or how many peers 108 need to or otherwise endorse; see Wince paragraph [0076], The use of an update policy 208 may allow a smart contract 130 to enjoy the performance benefits of the world state 126 for information that is fresh, or that does not change (e.g. an individual's birthdate, etc.) while also making sure that required information 212 that is prone to change, such as the cost to acquire a data asset, is up-to-date);
updating, responsive to receiving the smart contract, a world-state database of the one or more entities with the relevant information, (see Wince paragraph [0063], a smart contract 130 may comprise a chaincode 206 that has been defined by the parent entity 116 (in FIG. 2, the second entity 116b) to automatically adjudicate the query 202 of the transaction proposal 106. The smart contract 130 also comprises an endorsement policy 204. In the context of the present description and the claims that follow, an endorsement policy 204 of a smart contract 130 indicates which entities 116 need to "sign off" on the smart contract 130 before the proposed transaction 106 can be validated and the world state 126 of the ledger 124 updated. The endorsement policy 204 may indicate which entities 116 need to sign, and may also indicate the number of signatures needed (e.g. the number of peers that need to apply their certificates, etc.). In some embodiments, the endorsement policy 204 of a smart contract 130 indicates all of the entities responsible for information 212 required to execute the chaincode 206; (see Wince paragraph [0076], The use of an update policy 208 may allow a smart contract 130 to enjoy the performance benefits of the world state 126 for information that is fresh, or that does not change (e.g. an individual's birthdate, etc.) while also making sure that required information 212 that is prone to change, such as the cost to acquire a data asset, is up-to-date).
Wang expressly discloses wherein the one or more world-state rules affect the world-state database of the one or more entities differently than the world-state database of one or more of entities (see Wang paragraph [0056], the controller 202 may facilitate a transaction between Network 1 and Network 2 using an interaction algorithm 210 specific to conducting transactions between those particular networks. The interaction algorithm 210 may be generated by parsing information from a smart contract or other policy document. For example, the controller 202 may receive a smart contract from each of the Network 1 and Network 2, which indicates one or more policies for completing transactions with that respective network (rates, formats, translation formulae, etc.). In another example, a smart contract may be provided which indicates how transactions should be handled with respect to specific networks (e.g., transactions between Network 1 and Network 2). Upon receiving these policies, the controller 202 may generate interaction algorithms from the policy documents, which may then be used to facilitate transactions. In some embodiments, the policies may include algorithms for translating data from a first format used by Network 1 to a second format used by Network 2; see Wang paragraph [0058], consider a scenario in which an Entity 1 which operates Network 1 conducts a transaction with Entity 2 which operates Network 2. In this scenario, upon completion of the transaction between Entity 1 and Entity 2, ledgers maintained with respect to each of Network 1 and Network 2 may be updated independently to reflect the transaction. This may involve each of the ledgers being updated by their respective blockchain networks based on information provided to the networks).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Wang into the method of Wince to have wherein the one or more world-state rules affect the world-state database of the particular entity differently than the world-state database of a second entity.  Here, combining Wang with Wince, which are both related to smart contract, improves Wince, by providing system that avoids conflicts between the two entities regarding which protocols should take precedence (see Wang paragraph [0002]). 
Wince discloses applying the one or more world-state rules to one or more entities (see Wince paragraph [0076], The use of an update policy 208 may allow a smart contract 130 to enjoy the performance benefits of the world state 126 for information that is fresh, or that does not change (e.g. an individual's birthdate, etc.) while also making sure that required information 212 that is prone to change, such as the cost to acquire a data asset, is up-to-date; The smart contract 130 also comprises an endorsement policy 204. In the context of the present description and the claims that follow, an endorsement policy 204 of a smart contract 130 indicates which entities 116 need to "sign off" on the smart contract 130 before the proposed transaction 106 can be validated and the world state 126 of the ledger 124 updated. The endorsement policy 204 may indicate which entities 116 need to sign, and may also indicate the number of signatures needed (e.g. the number of peers that need to apply their certificates, etc.). In some embodiments, the endorsement policy 204 of a smart contract 130 indicates all of the entities responsible for information 212 required to execute the chaincode 206);, see Wince paragraph [0037], the smart contracts 130 may be localized in the endorsing peers 110; see Wince paragraph [0063], an endorsement policy 204 of a smart contract 130 indicates which entities 116 need to "sign off" on the smart contract 130 before the proposed transaction 106 can be validated and the world state 126 of the ledger 124 updated).
Hunt expressly discloses applying the one or more world-state rules to one or more committers (see Hunt paragraph [0033], a computation of a checkpoint 201 of a full state of a blockchain is performed on some periodic basis, typically as defined by a policy. This embodiment is the full world state representation (for the checkpoint). In this approach, preferably a global variable (previous_checkpoint_hash) is added, and that variable indicates a next point (such as a block number) when a next checkpoint 203 will be computed and recorded… see Hunt paragraphs [0035]-[0036], For example, the system may be configured to do delta world state checkpoints weekly and full world state checkpoints monthly. In general, the frequency of world state checkpoints preferably is driven by the transaction rate and other business policy requirements.  Turning now to the process flow for creating checkpoints, FIG. 7A shows an overall structure of a program (or computer) that is acting as a committer to a blockchain. This is a known operation. A committer is an entity that writes a transaction to the blockchain, and it may also be a validating peer. The description is high level, and it does not necessarily represent how the functions are separated into modules. Starting at the top, any program that is authorized to write to a blockchain must first collect transactions for the next block to be written. This is step 700. Next, at step 702, the program (namely, the committer) must reach agreement with the other authorized writers on which transactions go into the block. After there is agreement, at step 704 the block is written. Finally, at step 706, the block number is incremented before starting to collect the set of transactions that go into the next block. For permissioned blockchains, which is a preferred embodiment herein, the order of the transactions in a block is globally-agreed upon. The write_block function (step 704) writes the next block to the chain. This step includes updating the current value of all variables in the world state modified by transactions in the block, preferably based on the order of execution of the transactions within the block).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Hunt into the method of Wince to have applying the one or more world-state rules to one or more committer.  Here, combining Hunt with Wince, which are both related to processing smart contracts, improves Wince, by providing system that efficiently enables bringing a new permissioned blockchain validating peer online by transferring the ledger (blockchain, world state) to the new peer (see Hunt paragraph [0008]). 

Regarding claims 2, 10 and 19 Wince discloses wherein updating, responsive to receiving the smart contract, the world-state database of the one or more entities further includes:
determining, using the entity policy, if the smart contract is associated with the one or more entities (see Wince paragraph [0063], The smart contract 130 also comprises an endorsement policy 204. In the context of the present description and the claims that follow, an endorsement policy 204 of a smart contract 130 indicates which entities 116 need to "sign off" on the smart contract 130 before the proposed transaction 106 can be validated and the world state 126 of the ledger 124 updated);
identifying the one or more world-state rules associated with the one or more entities (see Wince paragraph [0063], an endorsement policy 204 of a smart contract 130 indicates which entities 116 need to "sign off" on the smart contract 130 before the proposed transaction 106 can be validated).
Hunt expressly discloses applying the one or more world-state rules to one or more committers (see Hunt paragraph [0033], a computation of a checkpoint 201 of a full state of a blockchain is performed on some periodic basis, typically as defined by a policy. This embodiment is the full world state representation (for the checkpoint). In this approach, preferably a global variable (previous_checkpoint_hash) is added, and that variable indicates a next point (such as a block number) when a next checkpoint 203 will be computed and recorded… see Hunt paragraphs [0035]-[0036], For example, the system may be configured to do delta world state checkpoints weekly and full world state checkpoints monthly. In general, the frequency of world state checkpoints preferably is driven by the transaction rate and other business policy requirements.  Turning now to the process flow for creating checkpoints, FIG. 7A shows an overall structure of a program (or computer) that is acting as a committer to a blockchain. This is a known operation. A committer is an entity that writes a transaction to the blockchain, and it may also be a validating peer. The description is high level, and it does not necessarily represent how the functions are separated into modules. Starting at the top, any program that is authorized to write to a blockchain must first collect transactions for the next block to be written. This is step 700. Next, at step 702, the program (namely, the committer) must reach agreement with the other authorized writers on which transactions go into the block. After there is agreement, at step 704 the block is written. Finally, at step 706, the block number is incremented before starting to collect the set of transactions that go into the next block. For permissioned blockchains, which is a preferred embodiment herein, the order of the transactions in a block is globally-agreed upon. The write_block function (step 704) writes the next block to the chain. This step includes updating the current value of all variables in the world state modified by transactions in the block, preferably based on the order of execution of the transactions within the block).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Hunt into the method of Wince to have applying the one or more world-state rules to one or more committer.  Here, combining Hunt with Wince, which are both related to processing smart contracts, improves Wince, by providing system that efficiently enables bringing a new permissioned blockchain validating peer online by transferring the ledger (blockchain, world state) to the new peer (see Hunt paragraph [0008]).

Regarding claims 4 and 13 Wince discloses selecting the relevant information, wherein the relevant information is dictated by the entity policy and the one or more world-state rules; identifying a value specific to the relevant information (see Wince paragraph [0075], the immutable ledger 124 comprises a world state 126 from which the last known values for various "facts" known to the DEM system 100 may be accessed. In some embodiments, that access may resemble retrieving information from a conventional database); and
writing the value to the world-state database of the one or more entities (see Wince paragraph [0075], the immutable ledger 124 comprises a world state 126 from which the last known values for various "facts" known to the DEM system 100 may be accessed. In some embodiments, that access may resemble retrieving information from a conventional database. The use of a world state 126 can enhance the performance of the DEM system 100, allowing chaincode to act automatically, autonomously, and/or immediately without having to request every piece of required information 212 be pulled from the source entities upon every execution).
Hunt expressly discloses one or more committers (see Hunt paragraph [0033], a computation of a checkpoint 201 of a full state of a blockchain is performed on some periodic basis, typically as defined by a policy. This embodiment is the full world state representation (for the checkpoint). In this approach, preferably a global variable (previous_checkpoint_hash) is added, and that variable indicates a next point (such as a block number) when a next checkpoint 203 will be computed and recorded… see Hunt paragraphs [0035]-[0036], For example, the system may be configured to do delta world state checkpoints weekly and full world state checkpoints monthly. In general, the frequency of world state checkpoints preferably is driven by the transaction rate and other business policy requirements.  Turning now to the process flow for creating checkpoints, FIG. 7A shows an overall structure of a program (or computer) that is acting as a committer to a blockchain. This is a known operation. A committer is an entity that writes a transaction to the blockchain, and it may also be a validating peer. The description is high level, and it does not necessarily represent how the functions are separated into modules. Starting at the top, any program that is authorized to write to a blockchain must first collect transactions for the next block to be written. This is step 700. Next, at step 702, the program (namely, the committer) must reach agreement with the other authorized writers on which transactions go into the block. After there is agreement, at step 704 the block is written. Finally, at step 706, the block number is incremented before starting to collect the set of transactions that go into the next block. For permissioned blockchains, which is a preferred embodiment herein, the order of the transactions in a block is globally-agreed upon. The write_block function (step 704) writes the next block to the chain. This step includes updating the current value of all variables in the world state modified by transactions in the block, preferably based on the order of execution of the transactions within the block).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Hunt into the method of Wince to have applying the one or more world-state rules to one or more committer.  Here, combining Hunt with Wince, which are both related to processing smart contracts, improves Wince, by providing system that efficiently enables bringing a new permissioned blockchain validating peer online by transferring the ledger (blockchain, world state) to the new peer (see Hunt paragraph [0008]).

Regarding claims 5 and 14 Wince discloses retaining a copy of a blockchain key and value set, wherein the world-state database of the one or more entities and the world-state database of the endorser retain the copy of the blockchain key value set (see Wince paragraph [0006], the method comprises facilitating possession of a copy of the data object for the acquirer, wherein possession is only facilitated after the acquisition data object is added to the world state. Even further still, the method comprises facilitating validation, by the acquirer, that the copy of the data object has a second hash that identically matches the first hash of the data object contained in the marketing data object of the world state; see Wince paragraph [0035], Each database 122 may maintain a copy of the historical transaction data 128, which tracks transactions, their results, and when they happened, across the network. Continuing with the example above, while the world state 126 may show that an ML model is available for evaluation, the historical transaction data 128 may show that 5 weeks ago the ML model did not correspond to a particular data set, and that only in the last 3 days has the particular data set been applied to the ML model. According to various embodiments, the historical transaction data 128 may contain any information that has been shared between entities 116, or requests that were made (even if they were not taken to completion). The world state 126 can be recreated using the information contained in the historical transaction data 128. Peers 108 within an entity 116 can share data to reconstitute a ledger, or the ledger may be requested from the orderer organization 132. The orderer 132 will be discussed in greater detail with respect to FIG. 2.).
Hunt expressly discloses one or more committers (see Hunt paragraph [0033], a computation of a checkpoint 201 of a full state of a blockchain is performed on some periodic basis, typically as defined by a policy. This embodiment is the full world state representation (for the checkpoint). In this approach, preferably a global variable (previous_checkpoint_hash) is added, and that variable indicates a next point (such as a block number) when a next checkpoint 203 will be computed and recorded… see Hunt paragraphs [0035]-[0036], For example, the system may be configured to do delta world state checkpoints weekly and full world state checkpoints monthly. In general, the frequency of world state checkpoints preferably is driven by the transaction rate and other business policy requirements.  Turning now to the process flow for creating checkpoints, FIG. 7A shows an overall structure of a program (or computer) that is acting as a committer to a blockchain. This is a known operation. A committer is an entity that writes a transaction to the blockchain, and it may also be a validating peer. The description is high level, and it does not necessarily represent how the functions are separated into modules. Starting at the top, any program that is authorized to write to a blockchain must first collect transactions for the next block to be written. This is step 700. Next, at step 702, the program (namely, the committer) must reach agreement with the other authorized writers on which transactions go into the block. After there is agreement, at step 704 the block is written. Finally, at step 706, the block number is incremented before starting to collect the set of transactions that go into the next block. For permissioned blockchains, which is a preferred embodiment herein, the order of the transactions in a block is globally-agreed upon. The write_block function (step 704) writes the next block to the chain. This step includes updating the current value of all variables in the world state modified by transactions in the block, preferably based on the order of execution of the transactions within the block).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Hunt into the method of Wince to have applying the one or more world-state rules to one or more committer.  Here, combining Hunt with Wince, which are both related to processing smart contracts, improves Wince, by providing system that efficiently enables bringing a new permissioned blockchain validating peer online by transferring the ledger (blockchain, world state) to the new peer (see Hunt paragraph [0008]).


Regarding claims 6 and 15 Wince discloses determining the world-state database of the particular entity is missing at least one world-state component;
identifying the at least one world-state component that is missing; and
filling in the at least one world-state component that is missing using one or more blocks committed to the blockchain network (see Wince paragraph [0057], the transaction proposal 106 may be submitted from the client device 102 with minimal information, and if some requisite information may be missing, the client device 102 may be notified of the deficiency, or the missing information may be pulled from another source within the first entity 116a; see Wince paragraph [0060], Smart contracts 130 identify what information is needed, where it needs to come from, what entity 116 need to sign or otherwise endorse or certify a proposal and/or how many peers 108 need to or otherwise endorse, the criteria for rendering a decision, and any other evaluation or function that may be involved in automating a particular procedure, evaluation, or transaction. In some embodiments, nothing is added to the ledger 124 without going through a smart contract 130 first).
Hunt expressly discloses one or more committers (see Hunt paragraph [0033], a computation of a checkpoint 201 of a full state of a blockchain is performed on some periodic basis, typically as defined by a policy. This embodiment is the full world state representation (for the checkpoint). In this approach, preferably a global variable (previous_checkpoint_hash) is added, and that variable indicates a next point (such as a block number) when a next checkpoint 203 will be computed and recorded… see Hunt paragraphs [0035]-[0036], For example, the system may be configured to do delta world state checkpoints weekly and full world state checkpoints monthly. In general, the frequency of world state checkpoints preferably is driven by the transaction rate and other business policy requirements.  Turning now to the process flow for creating checkpoints, FIG. 7A shows an overall structure of a program (or computer) that is acting as a committer to a blockchain. This is a known operation. A committer is an entity that writes a transaction to the blockchain, and it may also be a validating peer. The description is high level, and it does not necessarily represent how the functions are separated into modules. Starting at the top, any program that is authorized to write to a blockchain must first collect transactions for the next block to be written. This is step 700. Next, at step 702, the program (namely, the committer) must reach agreement with the other authorized writers on which transactions go into the block. After there is agreement, at step 704 the block is written. Finally, at step 706, the block number is incremented before starting to collect the set of transactions that go into the next block. For permissioned blockchains, which is a preferred embodiment herein, the order of the transactions in a block is globally-agreed upon. The write_block function (step 704) writes the next block to the chain. This step includes updating the current value of all variables in the world state modified by transactions in the block, preferably based on the order of execution of the transactions within the block).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Hunt into the method of Wince to have applying the one or more world-state rules to one or more committer.  Here, combining Hunt with Wince, which are both related to processing smart contracts, improves Wince, by providing system that efficiently enables bringing a new permissioned blockchain validating peer online by transferring the ledger (blockchain, world state) to the new peer (see Hunt paragraph [0008]).

Regarding claims 8 and 17 Goel expressly discloses wherein the entity policy exempts the at least one endorser node of the one or more endorsers from the one or more world-state rules (see Goel paragraph [0041], Note that a client can select to not take endorsement from one or more endorsers in the set E. In that case, if this type of priority consolidation policy was specified, and the client takes the endorsement from endorser `A`, then whatever priority was assigned by `A` is considered as the final priority. Similarly, if endorsement from endorser `A` is missing, and if the endorsement from `B` is taken, then the priority assigned by endorser `B` is considered the final priority and so on).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Goel into the method of Wince to have the entity policy exempts the at least one endorser node from the one or more world-state rules.  Here, combining Goel with Wince, which are both related to smart contract, improves Wince, by providing system that aim to guarantee transaction execution once submitted (see Goel paragraph [0004]). 

Response to arguments
	Applicant’s argument states that Wince is silent as to “identifying an entity policy, having one or more world-state rules associated with the one or more world-state database in the blockchain network”; “determining a relevant information from the smart contract based on the one or more world-state rules; applying the one or more world-state rules to one or more committers” or “updating, responsive to receiving the smart contract, a world-state database of the one or more entities with the relevant information, wherein the one or more world-state rules affect the world-state database of the one or more entities differently than the world-state database of one or more of entities”. Examiner respectfully disagrees with the applicant’s argument because the combination of Wince, Wang and Hunt discloses all limitations recited in the independent claims 1, 9 and 18. Wince discloses identifying an entity policy, having one or more world-state rules associated with the one or more world-state database in the blockchain network.  Wince teaches, see Wince paragraph [0063], the smart contract 130 also comprises an endorsement policy 204…an endorsement policy 204 of a smart contract 130 indicates which entities 116 need to “sign off” on the smart contract 130 before the proposed transaction 106 can be validated and the world state 126 of the ledger 124 updated.  Wince further teaches, see Wince paragraph [0060], a smart contract 130 comprises is a series of logic operations or steps that represent a procedure being executed on behalf of an entity 116. Smart contracts 130 identify what information is needed, where it needs to come from, what entity 116 need to sign or otherwise endorse or certify a proposal and/or how many peers 108 need to or otherwise endorse.   According to Wince, see Wince paragraph [0076], the use of an update policy 208 may allow a smart contract 130 to enjoy the performance benefits of the world state 126 for information that is fresh, or that does not change (e.g. an individual's birthdate, etc.) while also making sure that required information 212 that is prone to change, such as the cost to acquire a data asset, is up-to-date.  Wang was relied upon to teach the recited “wherein the one or more world-state rules affect the world-state database of the one or more entities differently than the world-state database of one or more of entities”.  Wang discloses, see Wang paragraph [0058] a smart contract may be provided which indicates how transactions should be handled with respect to specific networks (e.g., transactions between Network 1 and Network 2). Upon receiving these policies, the controller 202 may generate interaction algorithms from the policy documents, which may then be used to facilitate transactions. In some embodiments, the policies may include algorithms for translating data from a first format used by Network 1 to a second format used by Network 2.  Hunt discloses applying the one or more world-state rules to one or more committers.  Hunt teaches, see Hunt paragraph [0033], a computation of a checkpoint 201 of a full state of a blockchain is performed on some periodic basis, typically as defined by a policy…the full world state representation (for the checkpoint).., preferably a global variable (previous_checkpoint_hash) is added, and that variable indicates a next point (such as a block number) when a next checkpoint 203 will be computed and recorded.  Hunt further teaches, see Hunt paragraph [0033], the program (namely, the committer) must reach agreement with the other authorized writers on which transactions go into the block. After there is agreement, at step 704 the block is written. Finally, at step 706, the block number is incremented before starting to collect the set of transactions that go into the next block. For permissioned blockchains, which is a preferred embodiment herein, the order of the transactions in a block is globally-agreed upon. The write_block function (step 704) writes the next block to the chain. This step includes updating the current value of all variables in the world state modified by transactions in the block, preferably based on the order of execution of the transactions within the block.  The combination of Wince, Wang and Hunt is proper, reasonable and discloses all limitations recited in the independent claims 1, 9 and 18.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINKU GEBRESENBET whose telephone number is 571-270-1636.  The examiner can normally be reached between 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).

/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164